Case 1:20-cv-08042-PKC Document 29-6 Filed 05/18/20 Page 1 of 5




      EXHIBIT 6
                      Case 1:20-cv-08042-PKC Document 29-6 Filed 05/18/20 Page 2 of 5
4/27/2020                                                           Netflix’s False Story of the Central Park Five - WSJ




 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/net lixs-false-story-of-the-central-park- ive-11560207823


        OPINION | COMMENTARY


        Netﬂix’s False Story of the Central
        Park Five
        Ava DuVernay’s miniseries wrongly portrays them as totally innocent—and defames me in the process.


        By Linda Fairstein
        June 10, 2019 7 03 pm ET

        At about 9 p.m. April 19, 1989, a large group of young men gathered on the corner of 110th Street
        and Fifth Avenue for the purpose of robbing and beating innocent people in Central Park. There
        were more than 30 rioters, and the woman known as the “Central Park jogger,” Trisha Meili,
        was not their only victim. Eight others were attacked, including two men who were beaten so
        savagely that they required hospitalization for head injuries.

        Reporters and ﬁlmmakers have explored this story countless times from numerous
        perspectives, almost always focusing on ﬁve attackers and one female jogger. But each has
        missed the larger picture of that terrible night: a riot in the dark that resulted in the
        apprehension of more than 15 teenagers who set upon multiple victims. That a sociopath
        named Matias Reyes confessed in 2002 to the rape of Ms. Meili, and that the district attorney
        consequently vacated the charges against the ﬁve after they had served their sentences, has led
        some of these reporters and ﬁlmmakers to assume the prosecution had no basis on which to
        charge the ﬁve suspects in 1989. So it is with ﬁlmmaker Ava DuVernay in the Netﬂix miniseries
        “When They See Us,” a series so full of distortions and falsehoods as to be an outright
        fabrication.

        It shouldn’t have been hard for Ms. DuVernay to discover the truth. The facts of the original
        case are documented in a 117-page decision by New York State Supreme Court Justice Thomas
        Galligan, in sworn testimony given in two trials and aﬃrmed by two appellate courts, and in
        sworn depositions of more than 95 witnesses—including the ﬁve themselves. Instead she has


https://www.wsj.com/articles/netflixs-false-story-of-the-central-park-five-11560207823?mod=searchresults&page=1&pos=10                                         1/4
                    Case 1:20-cv-08042-PKC Document 29-6 Filed 05/18/20 Page 3 of 5
4/27/2020                                                  Netflix’s False Story of the Central Park Five - WSJ

        written an utterly false narrative involving an evil mastermind (me) and the falsely accused
        (the ﬁve).

        I was one of the supervisors who oversaw the team that prosecuted the teenagers apprehended
        after that horriﬁc night of violence. Ms. DuVernay’s ﬁlm attempts to portray me as an
        overzealous prosecutor and a bigot, the police as incompetent or worse, and the ﬁve suspects as
        innocent of all charges against them. None of this is true.




        Consider the ﬁlm’s most egregious falsehoods. “When They See Us” repeatedly portrays the
        suspects as being held without food, deprived of their parents’ company and advice, and not
        even allowed to use the bathroom. If that had been true, surely they would have brought those
        issues up and prevailed in pretrial hearings on the voluntariness of their statements, as well as
        in their lawsuit against the city. They didn’t, because it never happened.

        In the ﬁrst episode, the ﬁlm portrays me at the precinct station house before dawn on April 20,
        the day after the attacks, unethically engineering the police investigation and making racist
        remarks. In reality, I didn’t arrive until 8 p.m., 22 hours after the police investigation began, did
        not run the investigation, and never made any of the comments the screenwriter attributes to
        me.

        Ms. DuVernay depicts suspects Yusef Salaam and Korey Wise being arrested on the street. In
        fact, two detectives went to the door of the Salaam apartment on the night of the 20th because
        both had been named by other rioters as attackers in multiple assaults.

        The ﬁlm claims that when Mr. Salaam’s mother arrived and told police her son was only 15—
        meaning they could not question him without a parent in the room—I tried to stop her,
        demanding to see a birth certiﬁcate. The truth is that Mr. Salaam himself claimed to be 16 and
        even had a forged bus pass to “prove” it. When I heard his mother say he was 15, I immediately
        halted his questioning. This is all supported by sworn testimony.

        Ms. DuVernay would have you believe the only evidence against the suspects was their
        allegedly forced confessions. That is not true. There is, for example, the African-American
        woman who testiﬁed at the trial—and again during the 2002 re-investigation—that when Korey
        Wise called her brother, he told her that he had held the jogger down and felt her breasts while
        others attacked her. There were blood stains and dirt on clothing of some of the ﬁve. And then
https://www.wsj.com/articles/netflixs-false-story-of-the-central-park-five-11560207823?mod=searchresults&page=1&pos=10   2/4
                    Case 1:20-cv-08042-PKC Document 29-6 Filed 05/18/20 Page 4 of 5
4/27/2020                                                  Netflix’s False Story of the Central Park Five - WSJ

        there are the statements of more than a dozen of the other kids who participated in the park
        rampage. Although none of the others admitted joining in the rape of Trisha Meili, they
        admitted attacking male victims and a couple on a tandem bike, and each of them named some
        or all of the ﬁve as joining them.

        Nor does the ﬁlm note that Mr. Salaam took the stand at his trial, represented by a lawyer
        chosen and paid for by his mother, and testiﬁed that he had gone into the park carrying a 14-
        inch metal pipe—the same type of weapon that was used to bludgeon both a male schoolteacher
        and Ms. Meili. Mr. Reyes’s confession changed none of this. He admitted being the man whose
        DNA had been left in the jogger’s body and on her clothing, but the two juries that heard those
        facts knew the main assailant in the rape had not been caught. The ﬁve were charged as
        accomplices, as persons “acting in concert” with each other and with the then-unknown man
        who raped the jogger, not as those who actually performed the act. In their original confessions
        —later recanted—they admitted to grabbing her breasts and legs, and two of them admitted to
        climbing on top of her and simulating intercourse. Semen was found on the inside of their
        clothing, corroborating those confessions.




        Mr. Reyes’s confession, DNA match and claim that he acted alone required that the rape charges
        against the ﬁve be vacated. I agreed with that decision, and still do. But the other charges, for
        crimes against other victims, should not have been vacated. Nothing Mr. Reyes said exonerated
        these ﬁve of those attacks. And there was certainly more than enough evidence to support those
        convictions of ﬁrst-degree assault, robbery, riot and other charges.

        It is a wonderful thing that these ﬁve men have taken themselves to responsible positions and
        community respect. That Ms. DuVernay ignored so much of the truth about the gang of 30 and
        about the suﬀering of their victims—and that her ﬁlm includes so many falsehoods—is
        nonetheless an outrage.

        Ms. DuVernay does not deﬁne me, and her ﬁlm does not speak the truth.

        Ms. Fairstein, a former sex crimes prosecutor, is a best-selling crime novelist.

        Appeared in the June 11, 2019, print edition.




https://www.wsj.com/articles/netflixs-false-story-of-the-central-park-five-11560207823?mod=searchresults&page=1&pos=10   3/4
                      Case 1:20-cv-08042-PKC Document 29-6 Filed 05/18/20 Page 5 of 5
4/27/2020                                                           Netflix’s False Story of the Central Park Five - WSJ

 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/netflixs-false-story-of-the-central-park-five-11560207823?mod=searchresults&page=1&pos=10                                         4/4
